     CASE 0:18-cv-03333-DSD-BRT Document 10 Filed 01/16/19 Page 1 of 1

                                        CJC
                         CONSUMER JUSTICE CENTER, P.A.
                                       367 Commerce Court
                                   Vadnais Heights, MN 55127
                                    Telephone: (651) 770-9707
                                    Facsimile: (651) 704-0907
                      Internet Address: http://www.consumerjusticecenter.com

                                        January 16, 2019
Via ECF

The Honorable Becky R. Thorson
United States District Court
346 Federal Building
316 N. Robert Street
St. Paul, MN 55101

       Re:   Tossou v Deer Employees Credit Union et al
             Court File No.: 18-cv-3333 DWF/BRT
             Our File No.: 11439

Dear Magistrate Judge Thorson:

       The parties have resolved the above matter. The Stipulation for Dismissal will be
filed within the coming weeks.

       Should you have any questions please do hesitate to contact my office.


                                                                         Very truly yours,

                                                                         s/Thomas J. Lyons Jr.
                                                                         Thomas J. Lyons Jr.
TJR/aw
Cc: All Counsel of Record (Via ECF)




                                 A Law Firm Protecting the Rights of Consumers
